DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22, 27-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 27, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youssef et al. (“Challenges: Device-free Passive Localization for Wireless Environments”) in view of Waddell (“All the Ways Your Wi-Fi Router Can Spy on You”) and Liu et al. (US2020/0184230).
To claim 1, Youssef teach a system for human recognition, comprising: 

a receiver configured to receive a second wireless signal through the wireless channel (page 221, Monitoring Point of Fig. 1), wherein the second wireless signal comprises a reflection of the first wireless signal by at least one object in the venue (page 227 section 4.4, multi-path); and 
a processor configured for: 
obtaining a time series of channel information (CI) of the wireless channel based on the second wireless signal (pages 224-227, measurement in time windows), 
determining a presence of a person moving in the venue based on the time series of CI (TSCI) (pages 224-227, passive tracking based on measurement changes in radio environment), 
extracting at least one gait feature of the person from the TSCI (page 223 Fig. 2; page 224 section 4.1; page 225 s3ection 4.3 person’s movement), and 
recognizing an identity of the person based on the at least one gait feature (page 227 section 5.1).
But, Youssef do not expressly disclose wherein recognizing the identity of the person comprises classifying the person as one of known users or an unknown identity, based on a deep learning model and the at least one gait feature of the person.
	Waddell teach using Wi-Fi signal to recognize the identity of the person comprises classifying the person as one of known users or an unknown identity, based on at least one gait feature of the person (pages 1-4).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teachings of Waddell and Liu into the system of Youssef, in order to further implementation of recognizing identity of a person by design preference.

To claim 27, Youssef, Waddell and Liu teach a wireless device of a human recognition system, comprising: a processor; a memory communicatively coupled to the processor; and a receiver communicatively coupled to the processor, wherein: an additional wireless device of the human recognition system is configured to transmit a first wireless signal through a wireless channel of a venue, the receiver is configured to receive a second wireless signal through the wireless channel, the second wireless signal comprises a reflection of the first wireless signal by at least one object in the venue, and the processor is configured for: obtaining a time series of channel information (CI) of the wireless channel based on the second wireless signal, determining a presence of a person moving in the venue based on the time series of CI (TSCI), extracting at 

To claim 30, Youssef, Waddell and Liu teach a method of a human recognition system, comprising: transmitting a first wireless signal through a wireless channel of a venue; receiving a second wireless signal through the wireless channel, wherein the second wireless signal comprises a reflection of the first wireless signal by at least one object in the venue; obtaining a time series of channel information (CI) of the wireless channel based on the second wireless signal; determining a presence of a person moving in the venue based on the time series of CI (TS CI); extracting at least one gait feature of the person from the TSCI; and recognizing an identity of the person based on the at least one gait feature (as explained in response to claim 1 above).



Claims 2-3, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youssef et al. (“Challenges: Device-free Passive Localization for Wireless Environments”) in view of Waddell (“All the Ways Your Wi-Fi Router Can Spy on You”), Liu et al. (US2020/0184230) and Eshraghi et al. (US2017/0307729).
To claims 2 and 28, Youssef, Waddell and Liu teach claims 1 and 27.
Youssef teach radar-based techniques (page 223 section 2), but Youssef, Waddell and Liu do not expressly disclose wherein: each CI comprises a channel impulse response (CIR) calculated based on frequency modulated carrier wave (FMCW) waveforms; the TSCI is a function of a 
	Eshraghi teach a digital millimeter wave FMCW radar is described that simultaneously transmits and receives digitally frequency modulated signals using multiple transmitters and multiple receivers and associated antennas (abstract, paragraphs 0064, 0072, 0165), wherein channel impulse response is determined for analysis (paragraphs 0203-0204), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Youssef, in order to further signal reflection analysis with technique preference by design.

To claim 3, Youssef, Waddell, Liu and Eshraghi teach claim 2.
Youssef, Waddell, Liu and Eshraghi teach expressly disclose wherein determining the presence of the person comprises: calculating a time-range variance signal based on variances of the TSCI for each time frame; and detecting the presence of the person based on at least one of: extracting peaks on the time-range variance signal, extracting outliers on the time-range variance signal, or comparing, for each distance range from the receiver, the time-range variance signal with a threshold that varies based on the distance range (Youssef, pages 222-223 section 1, Fig. 2, DfP functions include detecting the presence or absence of entities, tracking entities, and identifying entities).



Claims 4-8, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youssef et al. (“Challenges: Device-free Passive Localization for Wireless Environments”) in view of Waddell (“All the Ways Your Wi-Fi Router Can Spy on You”), Liu et al. (US2020/0184230), Eshraghi et al. (US2017/0307729) and Bogner et al. (US2021/0072346).
To claims 4 and 29, Youssef, Waddell, Liu and Eshraghi teach claims 3 and 28.
But, Youssef, Waddell, Liu and Eshraghi do not expressly disclose wherein determining the presence of the person comprises: calculating a radar spectrogram based on a short-time Fourier transform of the TSCI for each time frame; and applying a constant false alarm rate (CFAR) detection rule on the radar spectrogram to detect the presence of the person.
	Bogner teach a radar system determining the presence of object comprises: calculating a radar spectrogram based on a short-time Fourier transform of the TSCI for each time frame; and applying a constant false alarm rate (CFAR) detection rule on the radar spectrogram to detect the presence of the person (paragraphs 0032, 0045, 0058), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Youssef, Waddell, Liu and Eshraghi, in order to further radar-based techniques.

To claim 5, Youssef, Waddell, Liu, Eshraghi and Bogner teach claim 4.
Youssef, Waddell, Liu, Eshraghi and Bogner teach wherein the processor is further configured for: estimating a moving trace of the person based on a cost function and a threshold, wherein the cost function is calculated based on at least one of: a measurement of discrepancy of the time-range variance signal between every two consecutive time frames, a measurement of discrepancy of the radar spectrogram between every two consecutive time frames, peak heights in the radar 

To claim 6, Youssef, Waddell, Liu, Eshraghi and Bogner teach claim 5.
Youssef, Waddell, Liu, Eshraghi and Bogner teach wherein the cost function is dependent on the distance from the receiver (Youssef, page 227 section 4.4).

To claim 7, Youssef, Waddell, Liu, Eshraghi and Bogner teach claim 6.
Youssef, Waddell, Liu, Eshraghi and Bogner teach wherein the processor is further configured for: estimating, for each time frame, a speed of the person based on peaks in the radar spectrogram and a Doppler shift; and estimating the moving trace of the person based on a cost function calculated based on a measurement of discrepancy of the speed between every two consecutive time frames (Eshraghi, paragraphs0075-0079).

To claim 8, Youssef, Waddell, Liu, Eshraghi and Bogner teach claim 6.
Youssef, Waddell, Liu, Eshraghi and Bogner teach wherein the processor is further configured for: estimating, for each time frame, a speed of the person based on the moving trace of the person; comparing, for each time frame, the estimated speed of the person with two thresholds to generate comparison results; and extracting a subset of time frames during which the person is moving towards or away from the receiver, based on the comparison results at each time frame (Eshraghi, paragraphs0075-0079; Bogner, paragraphs 0025-0026; though none teach using two thresholds for comparison, such implementation is well-known practice in the art, which would Official Notice is taken).



Claims 9-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youssef et al. (“Challenges: Device-free Passive Localization for Wireless Environments”) in view of Waddell (“All the Ways Your Wi-Fi Router Can Spy on You”), Liu et al. (US2020/0184230), Eshraghi et al. (US2017/0307729), Bogner et al. (US2021/0072346) and Adib et al. (US2017/0074980).
To claim 9, Youssef, Waddell, Liu, Eshraghi and Bogner teach claim 8.
Youssef, Waddell, Liu, Eshraghi and Bogner teach wherein the processor is further configured for: extracting a subset of locations of the person at the subset of time frames from the moving trace of the person (as explained in response to claim 4 above), but Youssef, Waddell, Liu, Eshraghi and Bogner do not expressly disclose calculating a normalized spectrogram based on the subset of locations and the subset of time frames, wherein the normalized spectrogram is a function of: a frequency, a time frame and a distance range from the receiver.
	Adib teach calculating a normalized spectrogram based on the subset of locations and the subset of time frames, wherein the normalized spectrogram is a function of: a frequency, a time frame and a distance range from the receiver (paragraphs 0067, 0075, 0136-0137, organizing non structured data in to structured data in normalization), which would have been obvious to one of ordinary skill in the art to incorporate into the system of Youssef, Waddell, Liu, Eshraghi and Bogner for further analysis implementation.


Youssef, Waddell, Liu, Eshraghi, Bogner and Adib teach wherein extracting the at least one gait feature of the person from the TSCI comprises: extracting steps of the person based on the normalized spectrogram; and determining an average moving periodicity of the person (despite lack of teaching, but such gait feature extraction is well-known in the art for tracking a person’s movement, which would have been obvious to one of ordinary skill in the art to incorporate for further analysis, wherein different techniques may be applied in estimation and refining during said extraction by design preference, hence Official Notice is taken).

To claim 11, Youssef, Waddell, Liu, Eshraghi, Bogner and Adib teach claim 10.
Youssef, Waddell, Liu, Eshraghi, Bogner and Adib teach wherein the average moving periodicity is determined based on: calculating an energy function of the normalized spectrogram; and extracting peak locations of the energy function to determine the average moving periodicity (as explained in response to claim 10 above).

To claim 12, Youssef, Waddell, Liu, Eshraghi, Bogner and Adib teach claim 10.
Youssef, Waddell, Liu, Eshraghi, Bogner and Adib teach wherein the average moving periodicity is determined based on: calculating a Fourier transform of an energy function of the normalized spectrogram; and extracting peak locations of the Fourier transform to determine the average moving periodicity (as explained in response to claim 10 above).

To claim 13, Youssef, Waddell, Liu, Eshraghi, Bogner and Adib teach claim 10.


To claim 14, Youssef, Waddell, Liu, Eshraghi, Bogner and Adib teach claim 10.
Youssef, Waddell, Liu, Eshraghi, Bogner and Adib teach wherein the average moving periodicity is determined based on: calculating an autocorrelation function of the normalized spectrogram; and determining the average moving periodicity based on the autocorrelation function (as explained in response to claim 10 above).

To claim 15, Youssef, Waddell, Liu, Eshraghi, Bogner and Adib teach claim 10.
Youssef, Waddell, Liu, Eshraghi, Bogner and Adib teach wherein extracting the at least one gait feature of the person from the TSCI comprises: removing, from the extracted steps of the person, each step having a gait duration below a duration threshold and/or each step having a stride length below a length threshold (as explained in response to claim 10 above).

To claim 16, Youssef, Waddell, Liu, Eshraghi, Bogner and Adib teach claim 15.
Youssef, Waddell, Liu, Eshraghi, Bogner and Adib teach wherein extracting the at least one gait feature of the person from the TSCI comprises: calculating a mean or median of parameters of the extracted steps, wherein the parameters include at least one of: the gait duration, the speed or 

To claim 17, Youssef, Waddell, Liu, Eshraghi, Bogner and Adib teach claim 16.
Youssef, Waddell, Liu, Eshraghi, Bogner and Adib teach wherein extracting the at least one gait feature of the person from the TSCI comprises: removing, from the extracted steps of the person, first one or more steps after the person starts moving; and removing, from the extracted steps of the person, last one or more steps before the person stops moving (as explained in response to claim 10 above).

To claim 18, Youssef, Waddell, Liu, Eshraghi, Bogner and Adib teach claim 17.
Youssef, Waddell, Liu, Eshraghi, Bogner and Adib teach wherein extracting the at least one gait feature of the person from the TSCI comprises: determining a moving direction of the person based on the moving trace of the person; and removing, from the normalized spectrogram, each frequency component that is not part of the moving body of the person based on the moving direction of the person (as explained in response to claim 10 above, wherein analysis in determining moving direction is also well-known in the art, which would have been obvious to one of ordinary skill in the art to incorporate for further analysis, hence Official Notice is also taken) 

To claim 19, Youssef, Waddell, Liu, Eshraghi, Bogner and Adib teach claim 18.
Youssef, Waddell, Liu, Eshraghi, Bogner and Adib teach wherein extracting the at least one gait feature of the person from the TSCI comprises: reducing dimensionality of distance range Official Notice is also taken.

To claim 20, Youssef, Waddell, Liu, Eshraghi, Bogner and Adib teach claim 19.
Youssef, Waddell, Liu, Eshraghi, Bogner and Adib teach wherein extracting the at least one gait feature of the person from the TSCI comprises: removing, from the normalized spectrogram, each distance range component that corresponds to a distance range less than a threshold from the receiver, when the person is walking away from the receiver (as explained in response to claim 18 above).

To claim 21, Youssef, Waddell, Liu, Eshraghi, Bogner and Adib teach claim 20.
Youssef, Waddell, Liu, Eshraghi, Bogner and Adib teach wherein extracting the at least one gait feature of the person from the TSCI comprises: extracting, from the moving trace of the person, the at least one gait feature of the person based on left components of the normalized spectrogram after reducing dimensionality (as explained in response to claim 20 above).

To claim 22, Youssef, Waddell, Liu, Eshraghi, Bogner and Adib teach claim 21.
Youssef, Waddell, Liu, Eshraghi, Bogner and Adib teach wherein the at least one gait feature includes an average and/or variance of at least one of: stride length, gait duration or speed of the person (Bogner, paragraphs 0025-0026).


Allowable Subject Matter
Claims 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        February 21, 2022